United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1942
                        ___________________________

                                Donnie Ray Dumas

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                      Matthew A. Falkner; Gary L. Broyles

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: December 7, 2017
                           Filed: December 12, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Donnie Ray Dumas appeals after the District Court1 granted summary judgment
to defendants in his action brought under Bivens v. Six Unknown Named Agents of

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Viewing the summary judgment
record in the light most favorable to Dumas and drawing all reasonable inferences in
his favor, we agree with the District Court that summary judgment was warranted.
See Clay v. Credit Bureau Enters., Inc., 754 F.3d 535, 539 (8th Cir. 2014) (standard
of review). We further conclude that the court did not err in denying Dumas’s motion
to add a habeas claim against the United States Parole Commission. See Kozlov v.
Associated Wholesale Grocers, Inc., 818 F.3d 380, 394–95 (8th Cir. 2016) (standard
of review). We affirm the judgment.
                        ______________________________




                                        -2-